Citation Nr: 0834148	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-37 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a dental condition, 
to include trench mouth, for compensation or VA outpatient 
treatment purposes.

2.  Entitlement to an evaluation in excess of 50 percent for 
generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to March 1945.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
August and September 2006 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In September 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an evaluation in excess of 50 
percent for generalized anxiety disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The competent evidence does not establish that the veteran 
has a dental disorder for which service-connected 
compensation may be granted, he applied for dental treatment 
benefits in 1948 and was treated in 1949 including extraction 
of all remaining teeth and insertion of upper and lower 
dentures, and there is no allegation or indication of a 
current dental disability as a residual of combat wounds or 
other in-service trauma.


CONCLUSION OF LAW

The criteria for service connection for a dental condition, 
to include trench mouth, for compensation or VA outpatient 
treatment purposes, are not met.  38 U.S.C.A. §§ 1110, 1712 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.381, 4.150, 17.161 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).  A letter dated in September 2006 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The September 2007 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet 
App. at 120.  

That letter also advised the veteran of how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

The veteran contends that he was treated for trench mouth in 
service, and that he is entitled to service connection for a 
dental condition.  During the September 2008 videoconference 
hearing, the veteran testified that that his teeth were loose 
during service and that he pulled one of his teeth out 
himself.  He also testified that after he was discharged, VA 
authorized extractions of his teeth, some of which caused 
damage to his jaw.  In this regard, the Court has 
specifically held that a claim for service connection for a 
dental disorder is also a claim for VA outpatient dental 
treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).

Disability compensation and VA outpatient dental treatment 
may be provided for certain specified types of service-
connected dental disorders.  For other types of service-
connected dental disorders, the claimant may receive 
treatment only and not compensation.  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2007).

Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. § 4.150.  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916.  In order to be awarded service connection for 
compensation purposes for any of these conditions they must 
have been due to combat or trauma.  38 C.F.R. § 3.381(b).

In this case, the veteran is currently edentulous, but wears 
dentures.  However, there is no evidence of record that the 
veteran's loss of teeth is the result of loss of substance of 
body of maxilla or mandible. In addition, the veteran has not 
presented any competent evidence that he has a dental 
disorder such as chronic osteomyelitis or osteoradionecrosis 
of the maxilla or mandible, loss of the mandible, nonunion or 
malunion of the mandible, limited temporomandibular motion, 
loss of the ramus, loss of the condyloid or coronoid 
processes, loss of the hard palate, or bone loss due to 
trauma or disease as a result of combat or trauma.  Thus, 
entitlement to service-connection for compensation purposes 
is not warranted.    

Having determined that the evidence does not support an 
allowance of service-connected compensation benefits, the 
Board must now consider whether service connection may be 
established solely for the purpose of outpatient treatment.

The determination of whether service connection may be 
established for the purpose of outpatient dental treatment is 
based on the criteria set forth under 38 C.F.R. § 3.381 
(2007).  Under 38 C.F.R. § 3.381, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are to be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  When service connection is warranted, it will be 
granted for a dental condition of each tooth and periodontal 
tissue shown by the evidence to have been incurred in or 
aggravated by service.  A veteran with a service-connected 
noncompensable dental condition is classified as Class II, 
and entitled to one-time treatment for the condition, if 
application is made within a certain time period after 
service.  38 C.F.R. § 3.381(b).  

The veteran's service dental records indicate that on October 
12, 1942, he was missing teeth numbered 8 and 16 on both 
sides, teeth numbered six on the right and 15 on the right 
were restorable carious teeth, and tooth numbered 2 on the 
left was a nonrestorable carious tooth.  On June 8, 1943, 
tooth numbered 2 on the left was shown to have replaced by a 
fixed bridge, and periscoronitis and gingivitis was noted.  
On January 22, 1944, teeth numbered 6, 7, and 15 on the right 
were noted to be restorable carious teeth, tooth numbered 16 
on the left was noted to be impacted, and Vincent's (also 
known as trench mouth) was noted.  On February 10, 1945, 
teeth numbered 5 and 6 on the left were noted to be 
restorable carious teeth, and tooth numbered 15 was noted to 
be missing.  On February 21, 1945, tooth numbered 6 on the 
left was noted to be a restorable carious tooth, and tooth 
numbered 14 on the left, not 15, was noted to be missing.     

The record also indicates that by dental rating decision 
dated in September 1948, service connection for treatment 
purposes under R & P R-6060A was granted for teeth numbered 
2, 3, 10, 13, 14, 17, 18, 19, and 31.  On October 23, 1948, 
teeth numbered 1 through 7 were extracted.  On November 9, 
1948, teeth numbered 30 through 32 were extracted.  On 
November 11, 1948, teeth numbered 9, 11, 12, and 16 were 
extracted.  On November 27, 1948, teeth numbered 19 through 
29 were extracted.  On January 15, 1948, upper and lower 
dentures were inserted.  The record indicates that in October 
1948, VA authorized payment for dental treatment completed on 
January 15, 1948.  

Thus, the veteran has been provided this one-time treatment 
pursuant to 38 C.F.R. § 3.381(b).  

The exceptions to one time treatment include treatment for 
service-connected compensable dental disability (Class I, 
38 C.F.R. § 17.161(a), as discussed above, and dental trauma 
(Class II(a), 38 C.F.R. § 17.161(c)).

To have had dental extractions during service is not 
tantamount to dental trauma, because trauma of teeth, even 
extractions, in and of itself, does not constitute dental 
trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  The 
veteran does not contend, nor does the record indicate, that 
he experienced any dental trauma in service.  Therefore, the 
veteran does not have a service-connected, non-compensable 
dental condition or disability as resulting from combat 
wounds or service trauma (Class II(a)). 38 C.F.R. § 
17.161(c).

A veteran is also entitled to VA outpatient dental treatment 
if he qualifies under one of the other categories outlined in 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  The evidence does 
not demonstrate that the veteran can avail himself of any of 
the following categories by which VA dental treatment can be 
provided.  Class II(b) and Class II(c) require that the 
claimant be a prisoner of war, a status not accruing to the 
veteran.  See 38 C.F.R. § 17.161(d), (e).  Class IIR 
(Retroactive) eligibility requires that a prior application 
for VA dental treatment have been made and treatment provided 
but were denied replacement of missing teeth.  See 38 C.F.R. 
§ 17.161(f).  The evidence indicates that VA paid for 
extractions of 25 teeth and insertion of upper and lower 
dentures in January 1948.  There is no evidence demonstrating 
that the veteran has a dental condition that impairs or 
aggravates a service-connected disability (Class III).  See 
38 C.F.R. § 17.161(g). The veteran's service connected 
disabilities are not rated as 100 percent disabling by 
schedular evaluation or due to individual unemployability 
(Class IV), nor is he a Chapter 31 vocational rehabilitation 
trainee (Class V).  See 38 C.F.R. § 17.161(h), (i).  He is 
also not receiving, or is scheduled to receive, VA care and 
treatment under 38 U.S.C.A. Chapter 17 (Class VI).  See 38 
C.F.R. § 17.161(j).
 
Therefore, the criteria for service connection for a dental 
disorder, for the purposes of entitlement to compensation and 
to VA outpatient dental treatment, have not been met.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to service connection for a dental condition, to 
include trench mouth, for compensation or VA outpatient 
treatment purposes, is denied.


REMAND

With respect to the issue of entitlement to an evaluation in 
excess of 50 percent for generalized anxiety disorder, the 
Board notes that the veteran testified in September 2008, 
that his service-connected psychiatric disability had 
increased in severity since his last VA examination.  

In order to afford the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that a VA medical examination in 
conjunction with the review of the entire record is warranted 
to assess the severity of the veteran's current psychiatric 
condition. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The veteran should be afforded a VA 
examination to ascertain the severity of 
his generalized anxiety disorder. The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made. All pertinent symptomatology 
and findings should be reported in 
detail. Any indicated diagnostic tests 
and studies should be accomplished.  

2.  Any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), should be taken including 
notify the veteran that, to substantiate 
a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life, as well as the  
criteria necessary for entitlement to a 
higher disability rating under Diagnostic 
Code 9400, Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


